—Order unanimously reversed on the law with costs, motion denied and complaint reinstated. Memorandum: This action arises out of injuries allegedly sustained by Kevin Quinn (plaintiff) when he slipped and fell in defendant’s department store. Supreme Court erred in granting defendant’s motion for summary judgment dismissing the complaint. Plaintiffs submitted proof in evidentiary form that the plastic bag on which plaintiff slipped had been on the floor for at least 30 minutes, thereby raising an issue of fact whether defendant is chargeable with constructive notice of a dangerous condition (see, Gordon v American Museum of Natural History, 67 NY2d 836, 837-838; cf., Milea v Ames Dept. Store, 219 AD2d 798). Additionally, the conclusion of plaintiffs’ expert that the arrangement of the men’s department was dangerous raises an issue of fact whether defendant created a dangerous condition (see, Thornhill v Toys ”R” Us NYTEX, 183 AD2d 1071; cf., Kaufman v Man-Dell Food Stores, 203 AD2d 532). (Appeal from Order of Supreme Court, Erie County, Flaherty, J. — Constructive Notice.) Present — Green, J. P., Pine, Fallon, Callahan and Davis, JJ.